


110 HR 1750 IH: To amend the Servicemembers Civil Relief Act to extend

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1750
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to extend
		  from 90 days to one year the period after release of a member of the Armed
		  Forces from active duty during which the member is protected from mortgage
		  foreclosure under that Act.
	
	
		1.Extension of period of
			 mortgage foreclosure protection under Servicemembers Civil Relief Act
			(a)Extension to 12
			 monthsSection 303(c) of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 533(c)) is amended by striking 90 days and inserting
			 one year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to any person performing a period of military service (as such term is
			 defined in section 101(2) of such Act (50 U.S.C. App. 511(2))) that begins on
			 or after February 1, 2003.
			
